t c summary opinion united_states tax_court patrick t mcguinness petitioner v commissioner of internal revenue respondent docket no 19382-05s filed date patrick t mcguinness pro_se laura a price for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date a hearing on respondent’s motion was held in jacksonville florida on date thereafter at the court’s direction respondent filed a supplement to his motion on date and petitioner filed a notice of objection on date in his motion respondent’s moves to dismiss this case for lack of jurisdiction under sec_6512 and sec_6511 because petitioner’s claim_for_refund of an overpayment of income taxes for tax_year was filed more than three years after petitioner paid such income taxes for reasons discussed hereinafter we shall recharacterize respondent’s motion as one for summary_judgment and as recharacterized we shall grant it background at the time that the petition was filed patrick t mcguinness petitioner resided in jacksonville florida for the taxable_year in issue petitioner did not file a request for an extension of time for filing a return see sec_6081 nor did petitioner timely file a return see sec_6072 during the period of petitioner’s delinquency respondent prepared a substitute for return under sec_6020 thereafter on date respondent sent petitioner a notice_of_deficiency in the notice respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure together with additions to tax under sec_6651 for failure_to_file of dollar_figure under sec_6651 for failure to pay of dollar_figure and under sec_6654 for failure to pay estimated_tax of dollar_figure respondent’s deficiency determination was principally attributable to petitioner’s failure to report wages in the amount of dollar_figure on date petitioner filed a petition with the court for redetermination of deficiency in the petition petitioner contested respondent’s determinations petitioner also claimed that he had overpaid his income_tax and was entitled to a refund in the amount of dollar_figure the date that the substitute for return was prepared is unclear in the record a transcript of account form indicates that the substitute for return was prepared in the month of date in contrast the sec_6020 asfr certification is dated date however the date that the substitute for return was prepared is of no moment see 115_tc_316 discussed infra in the notice respondent credited petitioner for the amount withheld from his wages dollar_figure insofar as petitioner’s ultimate tax_liability is concerned however we note that the determination of a statutory deficiency does not take such withheld amount into account see sec_6211 on date respondent’s appeals_office in jacksonville florida received petitioner’ sec_2001 return for filing the return which is a joint_return by petitioner and his wife includes the couple’s income specifically including petitioner’s wages as determined by respondent in the date notice_of_deficiency deductions credits and payments in sum the return reported a tax_liability of dollar_figure and claimed federal_income_tax withheld of dollar_figure thereby resulting in an overpayment and a request for refund of dollar_figure respondent accepted petitioner’s return as filed and on date assessed additional tax against petitioner and his spouse in the amount of dollar_figure ie the amount reported on the delinquently filed return however respondent did not refund_or_credit the dollar_figure overpayment rather respondent transferred the overpayment into an excess collections account on the ground that the statute_of_limitations barred refund_or_credit deficiency jurisdiction discussion in an action for the redetermination of a deficiency the court’s jurisdiction under sec_6213 depends on the issuance by the commissioner of a valid notice_of_deficiency to the return was prepared by a c p a affiliated with an accounting firm the taxpayer and the timely filing of a petition by the taxpayer sec_6212 sec_6213 sec_7502 rule a c 81_tc_42 in the present case respondent sent petitioner a valid notice_of_deficiency on date and petitioner timely filed a petition for redetermination on date thus the jurisdictional prerequisites are satisfied and the court has jurisdiction in this deficiency proceeding recharacterization of respondent’s motion in view of the filing of petitioner’s delinquent_return and respondent’s acceptance thereof as well as the assessment of the tax reported on that return respondent concedes that there is no deficiency in income_tax nor any addition_to_tax due from petitioner for however respondent contends that refund_or_credit of the dollar_figure overpayment is barred by the statute_of_limitations because this is an action for the redetermination of a deficiency over which we have jurisdiction we have pendant jurisdiction to determine the amount of any overpayment sec_6512 in so doing we necessarily consider whether refund the validity of a notice_of_deficiency does not turn on the substantive merits of the commissioner’s determination ie the correctness of that determination rather validity contemplates that the commissioner did in fact make a determination in a notice_of_deficiency that is mailed to the taxpayer at the taxpayer’s last_known_address or credit may be barred by the statute_of_limitations cf sec_7459 because the statute_of_limitations constitutes an avoidance or a defense see 547_us_198 126_sct_1675 a statute_of_limitations defense is not ‘jurisdictional’ see also 540_us_443 we shall recharacterize respondent’s motion to dismiss for lack of jurisdiction as a motion for summary_judgment and proceed accordingly allowance of refund_or_credit as previously stated sec_6512 authorizes us to determine the amount of the overpayment_of_tax for that is to be refunded or credited to petitioner however sec_6512 imposes a limit on the amount of any overpayment that may be credited or refunded as relevant herein sec_6512 provides as follows sec_6512 overpayment determined by tax_court -- limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid- b within the period which would be applicable under sec_6511 if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment sec_6511 is entitled limit on amount of credit or refund in a case such as the present one where the date of the mailing of the notice_of_deficiency date is beyond the third year after the due_date for filing the return date and no return was filed by the taxpayer before that date ie date sec_6511 applies to limit the amount of any refund_or_credit that may be made or allowed see 516_us_235 115_tc_316 cf sec_6512 flush language 123_tc_132 sec_6511 provides that the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim therefore because petitioner’s claim_for_refund is deemed to have been filed on date see sec_6512 then only tax paid during the immediately- preceding 2-year period may be refunded or credited in the present case petitioner paid no income_tax other than through withholding on his wages income_tax withheld by a taxpayer’s employer is deemed to have been paid_by the taxpayer on april of the year immediately following the calendar_year for which the tax was withheld sec_6513 therefore petitioner is deemed to have paid the tax for which he seeks a refund on date but because petitioner did not pay any income_tax during the years immediately preceding date the date of his deemed claim petitioner is not entitled to a refund or a credit of hi sec_2001 overpayment sec_6511 petitioner contends that the substitute for return under sec_6020 should be counted as his return however this court has expressly held that a substitute for return prepared by the commissioner pursuant to sec_6020 does not constitute a return filed by the taxpayer for purposes of sec_6511 healer v commissioner supra pincite petitioner also contends that his delinquency was caused principally by his confusion regarding how a dollar_figure option payment on a movie contract should be reported although we are well aware of the intricacies of the internal_revenue_code the fact remains that at the very least petitioner could have timely filed his return and amended it later when he had resolved the reporting matter particularly given that the option payment was less than percent of his total income finally petitioner contends that it would be unfair particularly in view of respondent’s acceptance of his delinquent_return and complete concession of the deficiency and additions to tax to bar payment of his refund suffice it to say that the united_states supreme court has clearly instructed that limitations on allowance of refunds and credits prescribed by we recall that petitioner’s return was prepared by a c p a affiliated with an accounting firm sec_6511 and sec_6512 shall be given effect consistent with congressional intent without regard to an individual’s perceived notion of fairness commissioner v lundy supra to give effect to our disposition of the disputed matter as well as respondent’s concessions an order granting respondent’s motion as recharacterized and decision will be entered deciding that there is no deficiency nor any addition_to_tax due from nor overpayment due to petitioner for the taxable_year
